FILED
                            NOT FOR PUBLICATION                              OCT 28 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-50038

               Plaintiff - Appellee,             D.C. No. 3:10-cr-02909-DMS

  v.
                                                 MEMORANDUM *
ISAIAS AVILA-VILLEGAS,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Southern District of California
                     Dana M. Sabraw, District Judge, Presiding

                            Submitted October 25, 2011 **

Before:        TROTT, GOULD, and RAWLINSON, Circuit Judges.

       Isaias Avila-Villegas appeals from the 37-month sentence imposed

following his guilty-plea conviction for attempted entry after deportation, in

violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and

we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Avila-Villegas contends that his sentence is substantively unreasonable. The

record reflects that Avila-Villegas’ sentence, nine months below the bottom of the

original Guidelines range, is reasonable in light of the totality of the circumstances

and the 18 U.S.C. § 3553(a) sentencing factors. See Gall v. United States, 552

U.S. 38, 51 (2007); United States v. Valencia-Barragan, 608 F.3d 1103, 1108-09

(9th Cir. 2010) (affirming application of a 16-level enhancement based on a prior

conviction for a crime of violence, and distinguishing United States v. Amezcua-

Vasquez, 567 F.3d 1050 (9th Cir. 2009)).

      AFFIRMED.




                                           2                                    11-50038